Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 3, 2020 was acknowledged.
Claims 32, 35, 36, 38, 39, 44, 45, and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 3, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9, 19, 27, and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 51, it is not clear how calling the stent a ureteric stent limits the claim scope structurally.  I tis merely a statement of intended use.  Therefore, it is not clear what structures make the stent suitable for use in this fashion.


Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 1, 4, 9, 19, 25, and 51 are rejected under 35 U.S.C. 103 as obvious over Berg et al (US 5,464,650; hereafter referred to as Berg) in view of Kopia et al (US 2006/0129225; hereafter referred to as Kopia), further in view of Berg et al (US 4,841,962; hereafter referred to as B2) or Hashimoto et al (US 2013/0203697; hereafter referred to as HO).
Berg meets the claim language where:
The stent as claimed is the stent of Berg (see column 2, lines 30-67);
The stent is non-expandable because it is not self-expanding when the balloon expandable version is utilized (see column 3, lines 1-10);
The carrier with a first active agent as claimed is the first coating with the drug contained therein;
The swellable coating as claimed is the second coating of the multiple layers that also contains the drug at a different ratio than the inner layer (again, see paragraphs column 2, lines 30-67);
The polymer of the coating layers of Berg can be swellable as claimed because it can be made of hyaluronic acid, fibrin, or collagen that are swellable polymers according to the present specification in paragraphs 
However, one could interpret the present claims as requiring a chemically different drug for the different layers of Berg even though Berg does disclose that the drug is selected from groups consisting of various drug types (see claims 8 and 17 of Berg).  Kopia, from the same art of endeavor, (see Figure 8 and paragraphs 147-148) teaches that it was known to utilize different drugs (heparin and rapamycin) in different layers as another way to control the release characteristics of the drugs.  Kopia also discloses utilizing polymers to control the release characteristics of the different drugs from the different layers; see paragraphs 116, 117, 148, 244-245, 413, and 481.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a PHOSITA to utilize different drugs or different polymers in different layers of Berg as an additional way to control the release characteristics of the drugs from the device.
Additionally, it is not clear that the swellable polymers of Berg are swellable by 5 times to 160 times their volumes.  B2, from the analogous art of wound treatment, teaches that collagen was known to swell many times its weight in liquid from 2.5 up to 20 times its volume (see column 3, lines 32-41).  Alternatively, HO, from the analogous art of medical uses such as for knee osteoarthritis, teaches that hyaluronic acid was known to swell 3 fold to 10 fold in volume (see the abstract).  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize collagen or hyaluronic acid that swells 5 times its volume because such 
Regarding claim 4, the polymers utilized by Berg of hyaluronic acid, fibrin, or collagen are considered to be types of water swellable polymers (see paragraphs 47-49 of the present specification) such that the claim language is fully met in this regard.
Regarding claim 9, the Applicant is directed to see column 5, lines 19-39 of Berg where growth factors, discomfort reducing agents (aspirin), and many other active agents are listed.
Regarding claim 19, the claim language is fully met because Berg discloses that the drug can be in a ratio of 10:1 to 1:100 (see column 5, lines 8-18) such that the range of 1000% to 1%, respectively, is effectively disclosed.  For this reason, the claimed range is considered clearly obvious over Berg in view of Kopia.
Regarding claim 25, the one or more layers of Berg are less than 0.002 inches thick that corresponds to a thickness of 51 microns or less; see column 2, lines 49-51.  For this reason, the claim language is considered fully met or at least clearly obvious over the applied prior art.
Regarding claim 51, the stent of Berg is fully capable of use in a ureter such that the structure implied by such a use is considered fully met by Berg’s intravascular stent.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Berg, Kopia, B2, and HO as set forth in the rejection of claims 1, 4, 9, 19, 25, and 51, further in view of Li et al (US 2013/0296806; hereafter referred as Li.  Berg as modified by Kopia meets the claim language as explained in the Section 103 rejection supra including disclosing various polymers that are thermoplastic (such as ABS resins; see .
Claim(s) 1, 4, 9, 19, 25, and 51 are rejected under 35 U.S.C. 103 as obvious over Berg et al (US 5,464,650; hereafter referred to as Berg) in view of Shanley et al (US 2004/0249443; hereafter referred to as Shanley), further in view of B2 or HO.
.  Berg meets the claim language where:
The stent as claimed is the stent of Berg (see column 2, lines 30-67);
The carrier with a first active agent as claimed is the first coating with the drug contained therein;
The swellable coating as claimed is the second coating of the multiple layers that also contains the drug at a different ratio than the inner layer (again, see paragraphs column 2, lines 30-67);
The polymer of the coating layers of Berg can be swellable as claimed because it can be made of hyaluronic acid, fibrin, or collagen that are swellable polymers according to the present specification in paragraphs 47-49 that list these polymers as being swellable polymers (see column 4, line 35 to column 5, line 19, particularly column 4, lines 52-53)

Additionally, it is not clear that the swellable polymers of Berg are swellable by 5 times to 160 times their volumes.  B2, from the analogous art of wound treatment, teaches that collagen was known to swell many times its weight in liquid from 2.5 up to 20 times its volume (see column 3, lines 32-41).  Alternatively, HO, from the analogous art of medical uses such as for knee osteoarthritis, teaches that hyaluronic acid was known to swell 3 fold to 10 fold in volume (see the abstract).  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize collagen or hyaluronic acid that swells 5 times its volume because such materials are available and safe for medical use as indicated by their use by Berg or HO.


Regarding claim 9, the Applicant is directed to see column 5, lines 19-39 of Berg where growth factors, discomfort reducing agents (aspirin), and many other active agents are listed.
Regarding claim 19, the claim language is fully met because Berg discloses that the drug can be in a ratio of 10:1 to 1:100 (see column 5, lines 8-18) such that the range of 1000% to 1%, respectively, is effectively disclosed.  For this reason, the claimed range is considered clearly obvious over Berg in view of Kopia.
Regarding claim 25, the one or more layers of Berg are less than 0.002 inches thick that corresponds to a thickness of 51 microns or less; see column 2, lines 49-51.  For this reason, the claim language is considered fully met or at least clearly obvious over the applied prior art.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Berg Shanley, B2 and HO as set forth in the rejection of claims 1, 4, 9, 19, 25, and 51, further in view of Li et al (US 2013/0296806; hereafter referred as Li.  Berg as modified by Shanley meets the claim language as explained in the Section 103 rejection supra including disclosing various polymers that are thermoplastic (such as ABS resins; see column 4, line 35 to column 5, line 7) but does not disclose utilizing a thermoplastic elastomeric coating layer as claimed.  Li teaches that it was known to utilize thermoplastic elastomeric layers on similar stents; see paragraph 38.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an .
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive.
The Applicant traverses the prior art rejections by arguing that the applied art does not teach non-expandable stent bodies with coatings that swell 5 to 160 times in volume.  In response, the Examiner has interpreted “non-expandable stent” to encompass balloon expandable stents are best understood reading the original disclosure.  Additionally, the Examiner has applied B2 and HO that teach that swellable polymers of collagen and hyaluronic acid were known to the medical arts to have swelling ratios within the claimed range.  For these reasons, the rejections have been modified and applied against the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774